SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date Of Report (Date Of Earliest Event Reported): December 4, 2012 LIVEWIRE ERGOGENICS INC. (Exact Name Of Registrant As Specified In Charter) Nevada 333-149158 26-1212244 (State Or Other Jurisdiction Of Incorporation Or Organization) (Commission File No.) (IRS Employee Identification No.) 1747 S. Douglass Rd, Unit C, Anaheim, CA 92806 (Current Address of Principal Executive Offices) Phone number: (714) 940-0155 (Issuer Telephone Number) (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4 (c)) 1 Section 3 – Securities and Trading Markets Item 3.03Material Modification to Rights of Security Holders On December 4, 2012, LiveWire Ergogenics, Inc. (the “Company”) reached an agreement with the holders of the Company’s Series A Preferred Stock to surrender and cancel all outstanding shares of the Company’s Series A Preferred Stock.A copy of the Acknowledgement of Surrender and Cancelation of the Series A Preferred Stock is attached as Exhibit 4.4.In a report on Form 8-K filed March 21, 2012, the Company had announced the purchase of the Series A Preferred Stock by Mr. Bill Hodson (500,000 shares of Series A Preferred Stock) and Mr. Brad Nichols (500,000 shares of Series A Preferred Stock).The surrender and cancelation of the Series A Preferred Stock improves the Company’s capital structure because it eliminated the super voting provisions and conversion features that, if exercised by the holders, might dilute the common stockholders of the Company. Item 9.01Financial Statements and Exhibits Exhibit Description Acknowledgement of Surrender and Cancelation of the Series A Preferred Stock dated December 4, 2012. Investors are encouraged to read and understand the Company’s filings with the Securities and Exchange Commission. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. LIVEWIRE ERGOGENICS INC. Dated: December 4, 2012 By: /s/ Richard O. Weed Richard O. Weed Secretary 3
